Exhibit 10.q

AMENDMENT NO. 3

AMENDED AND RESTATED ADVISORY CONTRACT

THIS AMENDMENT NO. 3 is made as of January 17, 2008, between B. F. Saul Company
(the “Advisor) and B. F. Saul Real Estate Investment Trust (the “Trust”).

WHEREAS, the Advisor and the Trust entered into an Amended and Restated Advisory
Contract (the ‘Contract”) effective as of October 1, 2005, Amendment No. 1 to
Amended and Restated Advisory Contract, made as of April 3, 2006, and Amendment
No. 2 to Amended and Restated Advisory Contract, made as of January 18, 2007,
which the Advisor and the Trust now wish to amend in certain respects, in
accordance with and as contemplated by Paragraph 8.B. of said Contract, in order
to adjust the Advisor’s monthly based compensation,

NOW THEREFORE, in consideration of the premises and of the mutual covenants
therein and herein contained, it is agreed that the Amended and Restated
Advisory Contract is amended as follows:

Paragraph 3.A. is amended by changing the Advisory Fee from $610,000 to $628,300
per month, of which the Trust is obligated to pay, less any amount contributed
by Dearborn, L.L.C. pursuant to its contract. The change in the Advisory Fee
shall be effective as of January 1, 2008.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first above
written.

 

 

B. F. SAUL REAL ESTATE

INVESTMENT TRUST

By:   /s/ B. Francis Saul III   B. Francis Saul III   Senior Vice President

 

  B. F. SAUL COMPANY By:   /s/ Ross E. Heasley   Ross E. Heasley   Vice
President